Chapman, C. J.
If we assume that the plaintiff, being a commissioned pilot, offered his services to the defendant at a proper time and place, (a point which we do not find it necessary to decide,) yet the St. of 1862, c. 176, requires that, in case any vessel liable to pilotage shall refuse to take a pilot,- it shall be the duty of the pilot to inform the vessel that she will be holden to pay the regular fees for pilotage, whether his services are accepted or not. The plaintiff did not give such information; and for this* reason it is contended that this action cannot be maintained. The court are of opinion that this is a valid objection to the action. The provision is absolute in its terms, and it requires that the information shall be given by the pilot to the vessel against which he intends to make his claim. It does not purport to be merely directory; but its most obvious construction is, that the giving of the information is a condition precedent to the liability of the vessel.
The plaintiff offered to prove that the defendant knew of the provisions of the statute by information from other sources. But general information as to the law, coming from other and independent sources, would be likely to be less definite than that which the statute prescribes; it would not inform the defendant that the plaintiff intended to make the claim in the particular case, nor could it furnish any locus pcenitentice. The obvious policy of the act is, not only to enable, but to induce vessels to take a pilot, as a provision for the safety of navigation ; and this policy would furnish a reason of some weight for *269requiring the pilot to state the liability, as an inducement to the master to change his mind and accept his offer of service. But whatever may be the reason of the provision, we think its reasonable construction is, that the pilot must give the information in every case where he intends to enforce his claim.

Judgment for the defendants.